DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (hereinafter Qian) US 10,860,847.
Regarding claim 1:  Qian discloses acquiring first feature information corresponding to an image (At block 504, CPU 104 performs a visual analysis of the current scene to identify at least on subject (subjects 208a-n) from among the plurality of objects in the scene, col. 10, ln. 49-51) and second feature information corresponding to an interactive input (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55); and determining a target object (Fig. 5, item 516, target object in scene?) corresponding to the interactive input from among objects in the image (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55) based on the first feature information (At block 504, CPU a-n) from among the plurality of objects in the scene, col. 10, ln. 49-51) and the second feature information (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55).
Regarding claim 2:  Qian satisfies all the elements of claim 1.  Qian further discloses wherein the acquiring of the first feature information (At block 504, CPU 104 performs a visual analysis of the current scene to identify at least on subject (subjects 208a-n) from among the plurality of objects in the scene, col. 10, ln. 49-51) and the second feature information (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55) comprises:  acquiring semantic feature information (Fig. 5, items 508, 510 and 512, description) between each of the objects included in the image and at least one another object included in the image (Description 204 may further describe additional subjects that are a focus of attention in the current scene, and/or a description of one or more subjects in the current scene, col. 10, 58-62). 
Regarding claim 3:  Qian satisfies all the elements of claim 2.  Qian further discloses wherein the acquiring of the semantic feature information comprises:  acquiring the semantic feature information between each of the objects included in the image (Fig. 5, item 508, determine a description of at least one particular subject) and the at least one another object included in the image (Description 204 may further describe additional subjects that are a focus of attention in the current scene, and/or a description of one or more subjects in the current scene, col. 10, 58-62) based on position information of each of the objects (Description 204 may further describe a location and/or configuration of the at least one particular subject in the current scene, col. 6, ln. 62-64).
Regarding claim 14:  Qian satisfies all the elements of claim 1.  Qian further discloses wherein the interactive input comprises at least one of a voice input (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55) or a text input.
Regarding claim 15:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory computer-readable recording medium storing instructions is inherently taught as evidenced by visual monitoring device 100 and various memories stored therein.
Regarding claim 16:  Qian discloses a feature acquirer configured to acquire first feature information corresponding to an image (At block 504, CPU 104 performs a visual analysis of the current scene to identify at least on subject (subjects 208a-n) from among the plurality of objects in the scene, col. 10, ln. 49-51) and second feature information corresponding to an interactive input (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55); and a target object determiner configured to determine a target object (Fig. 5, item 516, target object in scene?) corresponding to the interactive input from among objects included in the image (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55) based on the first feature information (At block 504, CPU 104 performs a visual analysis of the current scene to identify at least on subject (subjects 208a-n) from among the plurality of objects in the scene, col. 10, ln. 49-51) and the second feature information (At block 506, CPU 104 receives a natural language input (e.g., microphone 108), col. 10, ln. 53-55).
Allowable Subject Matter
Claims 4-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664